Citation Nr: 9906034	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  95-41 224	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from an August 1994 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to service connection for 
PTSD.  The veteran filed a timely notice of disagreement, and 
was issued a statement of the case (SOC) in December 1994.  
In May 1995, the veteran then testified at a hearing before 
the Hearing Officer (HO) at the local VARO.  The Phoenix, 
Arizona VARO received his substantive appeal, VA Form 9, in 
May 1995, in which the veteran requested a hearing before a 
member of the Board.  However, in VA Form 9 received in 
August 1995 (when he requested that his claims folder be 
transferred to the St. Petersburg, Florida VARO as he had 
moved to that jurisdiction) he indicated that he did not want 
a hearing before a member of the Board.  


REMAND

Under the provisions of 38 U.S.C.A. § 5107(a) (West 1991), a 
person who submits a claim to the VA has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well- grounded.  A 
well-grounded claim is one that is plausible; that is, it is 
meritorious on its own or capable of substantiation.  King v. 
Brown, 5 Vet. App. 19 (1993).  If the claimant meets this 
burden, the VA is obligated to assist in developing the facts 
pertinent to the claim.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Zarycki v. Brown, 6 Vet. App. 91 (1993).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (hereinafter the Court) cited three 
elements required by section 3.304(f) to warrant a grant of 
service connection for PTSD: (1) a current, clear diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between the claimed symptomatology 
and the specific claimed in-service stressor.  Cohen at 138.  
The Court further held that, if the claimed stressor is not 
combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stress and must be corroborated by "credible 
supporting evidence.  Id. at 142.

Where it is determined, through recognized military citations 
or other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be satisfactory (e.g., credible, and 
consistent with the circumstances, conditions, or hardships 
of combat service).  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  The determination of combat status is to be made on 
the evidence of record.  Gaines v. West, 11 Vet. App. 353.  
However, where VA determines from the evidence that the 
veteran did not engage in combat with the enemy or where the 
veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony by itself 
is not sufficient to establish that a putative stressor 
occurred.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

Here, the evidence of record is not dispositive of his 
involvement in combat.  Despite numerous attempts by the RO, 
VA has been unable to obtain copies of the veteran's service 
medical records from the service department.  His DD Form 214 
shows that he served in the United States Coast Guard (USCG), 
and received a National Defense Service Medal, Vietnam 
Service Medal with two bronze campaign stars and a Republic 
of Vietnam Campaign Medal with Device (1960-).  Nonetheless, 
the Court has held that engagement in combat is not 
necessarily determined simply by reference to the existence 
or nonexistence of certain awards or military occupational 
specialties (MOSs).  Dizoglio at 166 (1996).

During the course of his May 1995 hearing, the veteran 
testified that although his primary MOS was that of a Yeoman 
or clerical person, he did experience combat stressors in 
Saigon and Da Nang.  In this regard, the Board observes that 
despite the veteran's detailed testimony as to his in-service 
stressors, no attempt has been made to determine whether they 
can be independently corroborated.  Significantly, the 
veteran has testified that USCG maintained "personnel 
diaries" which would verify his status, assignments and 
duties during his Vietnam service.

Under the circumstances of this case, additional assistance 
is necessary, and this case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to identify all 
sources of recent treatment received for PTSD, and to 
furnish signed authorizations for release to the VA 
of private medical records in connection with each 
non-VA source he identifies.  Copies of the medical 
records from all sources he identifies, including VA 
records (not already in the claims folder), should 
then be requested.  All records obtained should be 
added to the claims folder.

2.  The veteran should also provide a detailed 
statement containing additional verifiable 
information regarding the events claimed as 
"stressors" during his military service.  The 
veteran should be advised that this information is 
necessary to obtain supportive evidence of the 
stressful events he claims to have experienced, and 
he must be asked to be as specific as possible 
because without such details an adequate search for 
verifying information cannot be conducted.

3.  The RO is requested to review the veteran's 
statements, as well as any reflected in the clinical 
records, in order to prepare a summary of places of 
service and all claimed stressors.  This summary and 
all associated documents should be sent to National 
Archives at College Park, 8601 Adelphi Road, College 
Park, Maryland 20740-6001, as well as the U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Springfield, Virginia 
22150-3197 (formerly known as the United States Army 
and Joint Services Environmental Support Group 
(ESG)), for verification of the veteran's service in 
Vietnam, to include obtaining copies of morning 
reports for the veteran's unit pertinent to the 
events claimed, and copies of personnel diaries 
operation reports, lessons learned or similar 
documents regarding activities of the veteran's 
unit(s) while in Vietnam.

4.  Once the above-requested information has been 
ascertained, the RO should arrange for the veteran to 
be accorded an examination by a psychiatrist who has 
not previously examined him to determine the 
diagnosis of all psychiatric disorders that are 
present.  The RO must specify for the examiner the 
stressor or stressors that it has determined are 
established by the record and the examiner must be 
instructed that only those events may be considered 
for the purpose of determining whether exposure to a 
stressor in service has resulted in current 
psychiatric symptoms and, whether the diagnostic 
criteria to support the diagnosis of PTSD have been 
satisfied.  All necessary special studies or tests, 
to include psychological testing and evaluation, such 
as the Mississippi Scale for Combat-Related Post-
Traumatic Stress Disorders, should be accomplished.  
The examination report should reflect review of 
pertinent material in the claims folder.  Therefore, 
the veteran's claims folder should be made available 
to the psychiatrist prior to examination.  The 
examiner should then integrate the previous 
psychiatric findings and diagnoses with current 
findings to obtain a true picture of the nature of 
the veteran's psychiatric status.  If the diagnosis 
of PTSD is deemed appropriate pursuant to DSM-IV, the 
examiner should comment upon the link between the 
current symptomatology and one or more of the in-
service stressors.  A complete rationale for any 
opinions expressed, positive or negative, must be 
provided.

5.  Following completion of the above actions, the RO 
must review the claims folder and ensure that all of 
the foregoing development has been conducted and 
completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  
Specific attention is directed to the examination 
reports.  If any of the examination reports do not 
include fully detailed descriptions of pathology and 
all test reports, special studies or adequate 
responses to the specific opinions requested, that 
report must be returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the [examination] report 
does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as 
inadequate for evaluation purposes.").  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

7.  Following completion of the above development, 
the RO must then re-adjudicate the veteran's claim 
for service connection for PTSD.

8.  If this determination remains adverse to the 
veteran, the RO should furnish the veteran and his 
accredited representative a supplemental SOC in 
accordance with 38 U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence, both new and old, and 
sets forth the applicable legal criteria pertinent to 
this appeal, including 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (1998).  Thereafter, the 
veteran should be afforded the opportunity to respond 
thereto.

The Board reminds the veteran and his representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. App. 398 
(1995). 

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of the REMAND are to further develop the 
record and accord due process of law.  No action is required 
of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 

- 7 -


